DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                             JUSTIN HALL,
                               Appellant,

                                   v.

                        STATE OF FLORIDA,
                             Appellee.

                             No. 4D21-3570

                          [October 20, 2022]

   Appeal of order denying rule 3.850 from the Circuit Court for the
Seventeenth Judicial Circuit, Broward County; Elizabeth Anne Scherer,
Judge; L.T. Case No. 13-15811CF10A.

  Justin Hall, Wewahitchka, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

WARNER, CONNER and ARTAU, JJ., concur.

                         *          *          *

    Not final until disposition of timely filed motion for rehearing.